Citation Nr: 0120746	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left 
forearm shell fragment wound, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By September 1999 decision, the Board 
affirmed the RO's denial of a rating in excess of 10 percent 
for residuals of a left forearm shell fragment wound.  The 
veteran filed an appeal of the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In August 
2000, the veteran's attorney and VA filed a Joint Motion for 
Remand and to Stay Further Proceedings, and that same month 
the Court issued an order, granting the Joint Motion for 
Remand, and vacating the Board's September 1999 decision.  
The case is now back before the Board.

In a June 1998 memorandum, the veteran's representative 
raised a claim of entitlement to an earlier effective date 
for the assignment of a 30 percent rating for residuals of a 
right forearm gunshot wound.  As this issue has not yet been 
addressed by the RO, it is referred to the RO for appropriate 
action.  Additionally, it appears that in a May 2001 informal 
hearing presentation, the veteran's representative is 
claiming a total disability rating based on individual 
unemployability.  Since such claim has not been considered by 
the RO, it is referred to the RO for appropriate action.  


REMAND

In the joint motion in August 2000, the veteran's attorney 
and VA requested that this case be remanded pursuant to 
Colayong v. West, 12 Vet. App. 524 (1999).  In Colayong, the 
Court determined that where there was evidence of record that 
showed exceptional or unusual circumstances or where the 
veteran had asserted that a schedular rating was inadequate, 
the Board must adjudicate the issue of whether an 
extraschedular rating analysis is needed.  The parties cited 
38 C.F.R. § 3.321(b)(1), which provides that in the 
exceptional case where schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due to service-connected 
disability.  The governing norm in these cases is whether the 
case presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards. 

In the August 2000 Joint Remand, it was noted that the 
veteran claimed he was "unable to work as a construction 
worker due to the weakness in his forearms".  The parties 
claimed that a remand was required so that the Board could 
consider whether the veteran's claim for an increased rating 
for his service-connected disability should be referred to 
the appropriate VA official to determine whether an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(1)(b) 
would be appropriate.  The parties requested that the Board's 
decision be vacated and remanded for "reexamination, as 
deemed appropriate, and readjudication".

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
on remand, the RO must comply with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be provided to comply with the VCAA in addition to 
the actions mandated by the Court pursuant to the joint 
motion.  However, it is the RO's responsibility to ensure 
that all appropriate development is undertaken.  

Subsequent to the Court's August 2000 order, the veteran 
submitted several documents in support of his claim, 
including an undated employer statement from Magiske Masonry, 
indicating that the veteran was hired as a laborer but had to 
be let go because of lack of strength in his arms and because 
he could not carry material without pain.  Based on this 
evidence and the veteran's contention that he is not able to 
work construction due to the weakness in his left forearm, 
the Board finds that further development of the record is 
required to determine whether a referral pursuant to 
38 C.F.R. § 3.321(b)(1) to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service is 
warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should ask the veteran to 
identify all health care providers, VA or 
private, who have treated him for his 
left forearm disability since April 1997.  
The RO should obtain complete copies of 
any previously unobtained medical records 
for association with the claims folder.  

3.  The veteran should be provided the 
opportunity to submit evidence showing 
that his service-connected left forearm 
disability presents such an exceptional 
or unusual disability picture as to 
render impractical the application of the 
regular schedular standards, as well as 
any evidence he may have of marked 
interference with employment and/or 
evidence of any hospitalizations. The RO 
should assist in this matter by obtaining 
from Magiske Masonry an explanation of 
the circumstances under which the veteran 
lost his job with them, i.e., when this 
occurred, how long the veteran was 
employed there, what duties he was 
expected to perform when hired he could 
not perform due to left forearm 
disability, what accommodations were made 
for his left forearm disability, etc.

4.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the current 
severity of his service-connected left 
forearm disability.  The claims folder 
must be reviewed by the examiner prior to 
conducting the examination and the 
examiner should specifically note that 
the file has been reviewed.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies for the left forearm, 
wrist, and fingers, expressed in degrees 
and in relation to normal range of 
motion.  The extent of the damage to 
muscle group VII should be described, 
including any neurologic damage and 
functional impairment.  Any joint 
affected should be evaluated on the basis 
of functional loss experienced by the 
veteran.  The examiner should take into 
account all functional impairments 
identified in §§ 4.40, 4.45, including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The severity of each such problem should 
be expressed in terms of additional 
range-of-motion loss beyond that which is 
clinically observed.  The degree of left 
forearm weakness must be ascertained.  
Particularly given the veteran's 
allegations of exceptional interference 
with employment, the examiner should 
specify the degree to which any 
functional impairment in the left 
forearm, including weakness, would 
interfere with employment.  All findings, 
opinions and bases therefor should be set 
forth in detail.

5.  Thereafter, the RO should 
readjudicate this claim, to include the 
issue of entitlement to referral for 
consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until he is notified.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


